DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to an Amendment Submitted/Entered with Filing of CPA/RCE received on June 15, 2021. Claims 1-12 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. Applicant argues that Wong fails to disclose the swivel block fitting completely flush against a plate, because the protrusions (484) abut an outer surface (180a) of the ring (142a). Applicant asserts the protrusions of Wong allow the device to be positioned in one of several discrete positions. Applicant argues with regards to claims 3, 5, 9, and 11, that Wong’s element 142a cannot be construed as a “ring”, “plate”, and “ring-shaped plate”.
 Even though the swivel block face has integral projections on the side that faces the EBF, the swivel block face is still completely adjacent to and directly abuts a surface of the ring (paragraph 0076). The swivel block face’s protrusions directly contact an edge of the ring prevents the swivel hinge body from deflecting from an angle formed by the wire and the edge. The result is a snug fit between the wire tensioner and a circular fixator in order to affix the fixator to a patient’s foot. Wong teaches separate plate and ring components, see the office action below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Wong et al. (US Patent Application 2019/0119064).
Regarding claim 1, Wong discloses a device (400) capable of tensioning a wire (412) in conjunction with an external bone fixation (EBF) device (100, ¶58), comprising:
-a tensioning mechanism (404) capable of applying tension to a wire (in paragraph 0068 describes tensioning a wire by actuating a handle portion); 
-a swivel hinge body (402a) coupled to the tensioning mechanism (paragraph 0071), the swivel hinge body comprising: 
two forks (456a, i.e. forks defined by of the bifurcation separated by 460, see Figure 7A) extending in a plane (i.e. the plane along X1) parallel from the swivel hinge body (as best shown in Figure 7C); and
a lower lip (456b) extending from the swivel hinge body in parallel with the two forks (as best shown in Figure 7C, the lower lip plane along X2 is parallel to X1);
-a swivel pin (480, paragraph 0075); and 
-a swivel block (474) positioned between the lower lip and the plane of the two forks (as best seen in Figures 7C and 7E and described in paragraph 0075) and held in place by the swivel pin such that the swivel block is capable of rotating in an arc with respect to the lower lip and the swivel hinge body (i.e. the swivel block is fully capable of rotating in 
 -a swivel block face (482) wherein the swivel block face is configured to fit completely flush (in as much as applicant describes the swivel block as fitting flush against an edge of a plate, paragraph 0076 of Wong describes the swivel body face’s surface abuts an outer surface of the EBF. Therefore, the swivel block face is fully capable of fitting completely flush or arranged edge to edge with a component of an EBF, so that the swivel block face fits snugly against the component) against an edge of a component of the EBF device such that when the tensioning mechanism is applying tension to the wire, the swivel hinge body is prevented from deflecting from an angle formed by the wire and the edge (see paragraph 0079).  
Regarding claim 2, Wong discloses wherein the tensioning mechanism is a ratchet device (i.e. in as much as applicant describes ratchet as “‘ratcheted up’ by opening and closing handles”, in paragraph 0068 Wong discloses the handles can be squeezed or actuated to apply a predetermined amount of tension to the wire).
Regarding claim 3, Wong discloses wherein the component of the EBF device is a plate (102, as best shown in Figure 1A 102 is flat and curved, paragraph 0071). 
Regarding claim 4, Wong discloses wherein the component of the EBF device is a post (271, i.e. since the component is capable of receiving fixation device 330 used in conjunction with the wire tensioner device, paragraph 0063).  
Regarding claim 5, Wong discloses wherein the component of the EBF device is a ring (i.e. outer surface 180a of 142a, paragraph 0076).  

Regarding claim 7, Wong discloses a swivel hinge (402a) capable of being used with a tensioning device (400) for tensioning a wire (412) in conjunction with an external bone fixation (EBF) device (100, ¶58), comprising:
 -a swivel hinge body (defined by 402a) capable of being attached to a tensioning mechanism (404), the swivel hinge body comprising:
 two forks (456a, i.e. forks defined by of the bifurcation separated by 460 (see Figure 7A) extending in a plane (i.e. the plane defined by X1) parallel from the swivel hinge body (as best shown in Figure 7C); and 
a lower lip (456b) extending from the swivel hinge body in parallel with the two forks (as best shown in Figure 7C, the lower lip plane along X2 is parallel to X1); 
-a swivel pin (480, paragraph 0075); and
- a swivel block (474) positioned between the lower lip and the plane of the two forks (as best seen in Figures 7C and 7E and described in paragraph 0075) and held in place by the swivel pin such that the swivel block is capable of rotating in an arc with respect to the lower lip and the swivel hinge body (i.e. the swivel block is fully capable of rotating in an arc direction and is rotational coupled to the swivel hinge body via 480), the swivel block comprising a 

 Regarding claim 8, Wong discloses wherein the tensioning mechanism is a ratchet device (i.e. in as much as applicant describes ratchet as “‘ratcheted up’ by opening and closing handles”, in paragraph 0068 Wong discloses the handles can be squeezed or actuated to apply a predetermined amount of tension to the wire).
Regarding claim 9, Wong discloses wherein the component of the EBF device is a plate (102, as best shown in Figure 1A 102 is flat and curved, paragraph 0071).
Regarding claim 10, Wong discloses wherein the component of the EBF device is a post (271, i.e. since the component is capable of receiving fixation device 330 used in conjunction with the wire tensioner device paragraph 0063).  
Regarding claim 11, Wong discloses wherein the component of the EBF device is a ring (i.e. outer surface 180a of 142a, paragraph 0076).  
Regarding claim 12, Wong discloses wherein a distance between the forks is sufficient both to fit around a fixation bolt of the EBF device and to prevent the fixation bolt from turning when the fixation bolt is secured to the component (as best seen in .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2019/0119064; “Wong”), in view of Samchukov et al. (US 9445841; “Samchukov”).
Wong discloses the device as noted above, wherein the device includes a locking bar 416, which at least acts in a manner of a ratcheting device.
As applicant has admitted (see paragraph [0019] of PgPub version), ratcheting mechanisms are well-known for these types of devices, so even if the Wong device is some other type of locking mechanism, It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute it for a ratcheting mechanism. 
Furthermore, Samchukov teaches a wire tension device that uses a ratcheting mechanism (col. 6, lines 8-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the locking mechanism of Wong be a ratcheting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday to Friday (8am to 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Diana Jones/Examiner, Art Unit 3775                                                                                                                                                                                                        
/ZADE COLEY/Primary Examiner, Art Unit 3775